COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



IN RE: GUY KENERSON,


                          Relator.
 §
 
§
 
§
 
§
 
§
 
 § 


No. 08-10-00054-CR
 
AN ORIGINAL PROCEEDING 

IN MANDAMUS





MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

	Guy Kenerson, pro se, has filed a petition for writ of mandamus requesting this Court
compel the Clerk of Court for the Criminal District Court No. 1, of El Paso County to respond to
his applications for writs of mandamus, and to, "transmit copies of the warrants and affidavits
pertaining to Relator's arrest . . . ."
	This Court does not have authority to issue a writ of mandamus against the Respondent in
this case.  See Tex. Gov't Code Ann. § 22.221(b)(Vernon 2004).  Therefore, the mandamus
relief requested is denied.

						GUADALUPE RIVERA, Justice
March 10, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)